PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/926,392
Filing Date: 20 Mar 2018
Appellant(s): Martin et al.



__________________
Timothy B, Kang
Reg. No. 46,423
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. Claims 7, 8, 11 and 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

(2) Response to Argument

Argument I
	With respect to the 35 U.S.C. 103(a) rejection of claim 1, appellant argued that the art on record, Tidwell (US Pub. No. 2010/0131969) in view of Campbell (US Pub. No. 2016/0087791) and further in view of Jacobson (US Pub. No. 2014/0143446), fails to teach the limitation, “… mathematically adding all hash values of the given plaintext value together, including adding the first hash value of the given plaintext value, the second hash value of the given plaintext value, and the third hash value of the given plaintext value together, to provide a summation that represents a given pseudonym value corresponding to the given plaintext value”. Examiner respectfully disagrees.

 	Response I
A review of the prior art of the record (Tidwell), corresponding to part of the above argued claim limitation, “… to provide a hash value that represents a given pseudonym value corresponding to the given plaintext value” is disclosed by the Tidwell’s reference as (emphasis added), (paragraph 210 of Tidwell, each Customer ID/Division ID combo (appending the Division ID to the Customer ID) is subjected to a salted, one-way hash, with the same pre-determined salt used to pseudonymize event messages 600. For each CPE associated with that SID, the MAC address is subjected to a salted, one-way hash, with the same pre-determined salt used to pseudonymize the MAC address in the event message 600) and (paragraph 36 of Tidwell, the act of pseudonymizing comprises: running a salted hash of the MAC ID; running a salted hash of the Customer ID or Division ID; joining the hash sums to the header of the event record and utilizing public/private key pair encryption on the message as a whole). Tidwell fails to disclose the other part of the above limitation, “ … mathematically adding all hash values of the given plaintext value together, including adding the first hash value of the given plaintext value, the second hash value of the given plaintext value, and the third hash value of the given plaintext value together”. However, in the same field of endeavor, Jacobson teach this limitation as, (paragraph 83 of Jacobson, hash-computing module 708 can generate an additive hash value for the local data collection by performing an arithmetic function (e.g., an addition operation) on individual hash values for a plurality of content items in the data collection). 
In relation to the above limitation and Jacobson reference, appellant also argued that the hash values of the plurality of content items of Jacobson are not derived from a hash value of one content item as recited in independent claim 1 (see page 9 of the appeal brief) and the result of the addition operation in Jacobson does not represent a “pseudonym value” (see page 10 of the appeal brief). Examiner would point out that the Jacobson reference is used in the rejection to show the claimed mathematical operation of adding the plurality of hash values. However, the combination of the other two references (i.e., Tidwell and Campbell) clearly teaches appellant argument as, (paragraph 36 of Tidwell, the act of pseudonymizing comprises: running a salted hash of the MAC ID; running a salted hash of the Customer ID or Division ID; joining the hash sums to the header of the event record and utilizing public/private key pair encryption on the message as a whole) and (paragraph 26 of Campbell, the operator 406 may perform a hash function on the combination of the portion 204A and the initial hash value 402 to obtain a first hash value HASH1 404A. In one embodiment, the operator 406 may execute the SHA-256 hash algorithm using the portion 204A and the hash value 402 as input values) and (paragraph 27 of Campbell, the operator 406 may again be executed to perform a hash of the combination of the portion 204B and the first hash value HASH1 404A to obtain a second hash value HASH2 404B. A third portion 204C of the message 202 may then be received. The operator 406 may again be executed to perform a hash of the combination of the portion 204C and the second hash value HASH2 404B to obtain a third hash value HASH3 404C). 
In response to applicant's arguments against the references individually (see pages 9 and 10 of the appeal brief), one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In relation to the above limitation and Jacobson reference, appellant also argued that Jacobson reference teaches mathematically adding the hash value with another hash values (second, third … hash value) that are not derived from the same plaintext value (see pages 10 and 11 of the appeal brief) . Examiner would point out that the Jacobson reference is used in the rejection to show the claimed mathematical operation of adding the plurality of hash values. However, the other references (i.e., Campbell) clearly teaches appellant argument of deriving the hash values (first hash, second hash, and third hash) from the same plain text value as, (paragraph 26 of Campbell, the operator 406 may perform a hash function on the combination of the portion 204A and the initial hash value 402 to obtain a first hash value HASH1 404A. In one embodiment, the operator 406 may execute the SHA-256 hash algorithm using the portion 204A and the hash value 402 as input values) and (paragraph 27 of Campbell, the operator 406 may again be executed to perform a hash of the combination of the portion 204B and the first hash value HASH1 404A to obtain a second hash value HASH2 404B. A third portion 204C of the message 202 may then be received. The operator 406 may again be executed to perform a hash of the combination of the portion 204C and the second hash value HASH2 404B to obtain a third hash value HASH3 404C). Therefore, the combination of Jacobson and Campbell teaches appellant argument presented in pages 10 and 11 of the appeal brief.

Argument II
claims 10 and 16 appellant argued that the claims recite features similar to those recited in independent claim 1 (i.e., argument I above) and thus, they are allowable based on the same argument as claim 1 (see page 11 of the appeal brief).

 	Response II
Examiner would point out that claims 10 and 16 are not patentable because of Response I above.

Argument III
	With respect to dependent claims 3, 12 and 17 appellant argued that the claims recite features similar to those recited in independent claim 1 (i.e., argument I above) and thus, the combination of Tidwell, Campbell, and Jacobson does not teache or suggest the feature recited in claims 3, 12, and 17 based on the same argument as claim 1 (see page 12 of the appeal brief).

 	Response III
Examiner would point out that the combination of Tidwell, Campbell, and Jacobson teaches the limitations of claims 3, 12, and 17 as indicated in Response I above.


Argument IV
	With respect to dependent claims 7, 8, 11, and 20 appellant argued that the art on record, Tidwell in view of Campbell and further in view of Jacobson, fails to teach the limitation of these claims (see pages 12-13 of the appeal brief).

 	Response IV
Examiner would point out that as indicated above in WITHDRAWN REJECTIONS part, Claims 7, 8, 11 and 20 are objected to as being dependent upon a rejected base claims, bout would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Argument V
	With respect to dependent claim 2, appellant argued that the claim is dependent from independent claim 1 and therefore it is patentable (see page 14 of the appeal brief).

 	Response V
Examiner would point out that claim 2 is not patentable because of Response I above. 

Argument VI
	With respect to dependent claim 6, appellant argued that the claim is dependent from independent claim 1 and therefore it is patentable (see page 14 of the appeal brief).

 	Response VI
Examiner would point out that claim 6 is not patentable because of Response I above. 

Argument VII
	With respect to dependent claims 9, 13, and 19 appellant argued that the claims are depends on argued independent claims 1, 10, and 16 respectively and therefore they are patentable (see page 15 of the appeal brief).

 	Response VII
Examiner would point out that claims 9, 13, and 19 are not patentable because of Response I and II above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/TESHOME HAILU/Primary Examiner, Art Unit 2434       
                                                                                                                                                                                                 
Conferees:
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.